Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 30, 2021

The Court of Appeals hereby passes the following order:

A22I0049. JORGE VAZQUEZ VIDAL v. THE STATE.

      In this pending criminal case, the trial court issued an order denying Jorge
Vazquez Vidal’s motion to suppress on March 22, 2021. On August 9, 2021, Vidal
filed a pro se pleading with the Supreme Court, which was docketed as an application
for interlocutory appeal. The Supreme Court transferred the application to this Court.
See Case No. S22I0050 (Sept. 2, 2021). We lack jurisdiction.1 To obtain review of
the trial court’s order, Vidal was required to comply with the interlocutory appeal
procedure set forth in OCGA § 5-6-34 (b), including obtaining a certificate of
immediate review within ten days of the order and filing an application within ten
days of the certificate. See Boyd v. State, 191 Ga. App. 435, 435 (383 SE2d 906)
(1989); Holton v. State, 173 Ga. App. 249, 249-250 (326 SE2d 240) (1985). Vidal’s
failure to either obtain a certificate of immediate review or file a timely application
deprives this Court of jurisdiction over his application, which is hereby DISMISSED.
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/30/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.



      1
        It is unclear from the application materials if Vidal is represented by counsel
below. If Vidal is represented, it would render his pro se pleading a nullity. See White
v. State, 302 Ga. 315, 319 (2) (806 SE2d 489) (2017).